United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-3382
                                     ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Nebraska.
Gilbert M. Gibreal, Jr.,               *
                                       *      [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                               Submitted: June 14, 2006
                                  Filed: June 19, 2006

                                     ___________

Before MURPHY, MELLOY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Gilbert M. Gibreal, Jr., pled guilty to conspiracy to commit bank fraud, in
violation of 18 U.S.C. §§ 1344 and 371. The district court1 sentenced him to 10
months imprisonment and restitution. Gibreal appeals, alleging that the district court
erred in its finding of the amount of loss and erred in its interpretation and application
of the guidelines. We affirm.



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       In his plea agreement Gibreal admitted that he agreed with codefendant Tamara
Sheffield to assist in the cashing of forged checks. Gibreal conceded that the
government had evidence that the scheme agreed upon was to make out stolen bank
checks to a named payee and present the checks to banks as a split deposit (a deposit
of the check with a cash withdrawal of part of the face amount). Gibreal admitted that
he drove Sheffield to banks to pass forged checks and passed several forged checks
himself.

       A revised presentence report (PSR) was prepared after Gibreal's plea. The PSR
indicated that Gibreal and his co-conspirators' conduct caused an actual loss of
$32,402.88 and that Gibreal was responsible for $14,914.12 of the loss, based on
transactions involving six victims. Gibreal objected to the PSR. At the initial
sentencing hearing he challenged the attribution to him of the losses of victims
Wynne, Hemstreet, and Quade. The government then introduced testimony from a
postal inspector, and the district court gave time for additional briefing on whether a
bank fraud conspirator is responsible for reasonably foreseeable acts or only those in
which he was personally involved.

       At the subsequent sentencing hearing, the district court overruled Gibreal's
objection regarding the amount of loss, finding that the government had "met its
burden of showing that the loss that is described in the presentence report was
reasonably foreseeable and it was a result of transactions that were jointly undertaken
and in furtherance of the conspiracy". The district court set a base offense level of 6,
added 4 levels because the loss was between $10,000 and $30,000, and deducted 2
levels for acceptance of responsibility. It found a total amount of loss of $14,375 and
ordered restitution of that amount.2


      2
       The difference between the loss calculation in the PSR ($14,914.12) and the
loss amount used by the district court ($14,375) makes no difference for sentencing
purposes because the enhancement level would be the same using either figure.

                                          -2-
       Gibreal argues that there was insufficient evidence that some of the losses of
victims Wynne, Hemstreet, and Quade were attributable to him. He contends that the
district court consequently erred by finding that the government had satisfied its
burden and incorrectly interpreted and applied the sentencing guidelines. Gibreal
emphasizes that the postal inspector did not testify that he personally participated in
several of the transactions.

       Under U.S.S.G. § 1B1.3(a)(1)(B), a defendant involved in a jointly undertaken
criminal activity is responsible for "all reasonably foreseeable acts and omissions of
others in furtherance of the jointly undertaken criminal activity, that occurred during
the commission of the offense of conviction". Relevant factors in determining
foreseeability include "whether the defendant benefited from his co-conspirator's
activities and whether he demonstrated a substantial level of commitment to the
conspiracy." United States v. Bad Wound, 203 F.3d 1072, 1076 (8th Cir. 2000)
(internal quotation omitted). As the government points out, Gibreal benefited from
Sheffield's procurement of stolen checks since he assisted her in cashing fraudulent
checks in exchange for methamphetamine and sometimes received part of the check
proceeds. The losses were foreseeable to Gibreal since he accompanied Sheffield
during several of her actions, and Gibreal demonstrated his commitment to the
conspiracy by providing transportation on several occasions.

       We conclude that the government met its burden of demonstrating the amount
of loss, and the district court's determination of the amount was not clearly erroneous.
Finally, the district court interpreted and applied the guidelines correctly.

      Accordingly, we affirm the judgment of the district court.

                        ______________________________




                                          -3-